Beck, P. J.
I dissent from the ruling made in the 8th headnote. The evidence in this case shows that the municipal authorities took all the preliminary steps essential to valid condemnation proceedings, which includes bona fide negotiations for the purchase of the property which in their judgment was necessary for school purposes, a bona fide tender of an amount equal to the value of the property, as the court was authorized to find from the evidence, and notice duly given. But in section 18-G- of the act approved August 4, 1923, it is provided that “All notices shall be directed to the owner or owners, and shall describe the property and the amount of interest therein sought to be condemned, fix the time when the hearing will be had on the premises, give the name of the assessor selected by said city, and request the owner, trustee, or representative as the case may be to select an assessor.” And in section 18-PI it is provided that if the owner fails to select an assessor the ordinary of the county where the property is situated, upon notification of such failure, shall select an assessor for such owner. In the present case the condemnor proceeded, on the 7th day after the notice, to have the ordinary appoint an assessor for the owner as provided in the statute. Notice to the owner was served upon him on the 17th day of March, 1925, and the ordinary was notified on the 24th day of March, 1925, that the owner had refused to select an appraiser, and the ordinary was requested to make the selection in accordance with the statute, which the ordinary accordingly did on the day last mentioned, March 24, 1925. And the *910question is whether the owner was given sufficient time after service of the notice within which to make a selection of an assessor. He is entitled to have a reasonable time within which to do this. City of Elberton v. Adams, 130 Ga. 501 (supra). The law does not definitely fix the time within the limits of which the owner must act in the matter of making a selection, but in the ease last referred to this court held that “the owner of the land to be condemned would be entitled to a reasonable time within which to name the assessor chosen by him. This is a substantial right of which he should not be deprived, unless he refuses or neglects, until after the expiration of a reasonable time, to exercise the right. The owner in the present case was served with the notice provided by law, on the 17th day of June, and the time fixed for assessing damage was the 6th day of July following. Seven days after the service he named the assessor chosen by him, and gave due notice to the City of Elberton.” In that case the owner, seven days after notice was served, actually named an assessor, but in the meantime the ordinary had been notified that the owner had failed to select an assessor, and that official proceeded to make the selection according to the statute; and it was held in that case that the court properly, in the exercise of its discretion, granted the-interlocutory injunction. The discretion referred to was the discretion in passing upon the question as to whether there had been a reasonable time, as well as upon other facts in the case. In the instant case the court refused the injunction. And we should not reverse the judgment unless there was a flagrant abuse of such discretion. The judge had all the evidence before him. The ordinary had not made the selection until the 7th day after notice; but the judge was authorized to find that in the meantime the owner had repeatedly declared that he would not select an appraiser to appraise the land, and further had said that if the “town council wanted the land it would have to condemn it; that he would not have anything to do with selecting an appraiser.” While the declarations made by the owner would not as a matter of law deprive him of the right -to select an assessor, for he might change his intention, however emphatically expressed, nevertheless the court could take that into consideration, in connection with all the other evidence in the case, in passing *911■upon the question as to whether the owner had been given a reasonable time to make this selection. And the court’s refusal of the injunction involved a finding that reasonable time had been given, and we can not say that this finding is erroneous. I am therefore of the opinion that the court did not err in refusing the injunction. I am authorized by Mr. Justice Hill to say that he concurs in this dissent.